Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 1 of 37 PageID# 855




                               UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF VIRGINIA

                                       ALEXANDRIA DIVISION

 Navient Solutions, LLC,

                          Plaintiff,

 v.

 The Law Offices of Jeffrey Lohman
 Jeffrey Lohman                                         Civil Action No. 1:19-cv-00461
 Jeremy Branch
 Alyson Dykes
 Ibrahim Muhtaseb
 David Mize Law, PLLC
 David Mize
 Champion Marketing Solutions, LLC
 John Does #1-20,

                          Defendants.


       DEFENDANTS THE LAW OFFICES OF JEFFREY LOHMAN AND JEFFREY
               LOHMAN'S ANSWER TO AMENDED COMPLAINT

           Defendants, The Law Offices of Jeffrey Lohman and Jeffrey Lohman (hereinafter

 collectively referred to as the “Lohman Defendants”), by counsel, respond to the Amended

 Complaint filed by Plaintiff Navient Solutions, LLC ("Plaintiff") as follows:

      1.      The Lohman Defendants admit the allegations contained in paragraph "1" of the

              Amended Complaint, to the extent that it is alleged that the Plaintiff brought the

              captioned action. The Lohman Defendants deny the remaining allegations contained in

              paragraph "1" of the Amended Complaint.

                                        Preliminary Statement

      2.      The Lohman Defendants deny the allegations contained in paragraph "2" of the

              Amended Complaint.


 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 2 of 37 PageID# 856




     3-6.     To the extent that the allegations in paragraphs "3" through "6" of the Amended

             Complaint are directed at individuals other than the Lohman Defendants, the Lohman

             Defendants are not required to respond to same. The Lohman Defendants deny the

             remaining allegations to the extent that the remaining allegations relate to the Lohman

             Defendants.

     7.      The allegations in paragraph "7" of the Amended Complaint discuss the alleged conduct

             of individuals or entities other than the Lohman Defendants, and as such, the Lohman

             Defendants are not required to respond to same.

     8-10. To the extent that the allegations contained in paragraphs "8" through "10" of the

             Amended Complaint are directed at individuals or entities other than the Lohman

             Defendants, no response is required. The Lohman Defendants deny the remaining

             allegations contained in paragraphs "8" through "10" of the Amended Complaint, to the

             extent that the remaining allegations relate to the Lohman Defendants.

                                               Parties

     11.     The Lohman Defendants are without information sufficient to admit or deny the

             allegations in paragraph "11" of the Amended Complaint and therefore, deny same and

             call for strict proof thereof.

     12.     The Lohman Defendants admit the allegations contained in paragraph "12" of the

             Amended Complaint.

     13.     The Lohman Defendants admit the allegations contained in paragraph "13" of the

             Amended Complaint only to the extent that it alleges that Defendant Lohman is a natural

             person domiciled in the state of California, is a principal of the Law Offices of Jeffrey




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 3 of 37 PageID# 857




             Lohman and managed the affairs of the Law Offices of Jeffrey Lohman. The Lohman

             Defendants deny the remaining allegations contained in paragraph "13."

     14.     The Lohman Defendants admit the allegations contained in paragraph "14" of the

             Amended Complaint to the extent that it alleges that Defendant Branch is an employee of

             the Law Offices of Jeffrey Lohman and has represented parties in TCPA matters. The

             Lohman Defendants deny the remaining allegations contained in paragraph "14" of the

             Amended Complaint, in the form that the Plaintiff set forth the allegations in the

             Amended Complaint.

     15.     The Lohman Defendants deny the allegations contained in paragraph "15" of the

             Amended Complaint to the extent that they allege that Defendant Dykes is an employee

             of the Law Offices of Jeffrey Lohman. The Lohman Defendants lack sufficient

             knowledge or information to form a belief as to the remaining allegations in Paragraph

             "15" of the Amended Complaint and defer to Plaintiff and Ms. Dykes with respect

             thereto.

     16.     The Lohman Defendants admit the allegations contained in paragraph "16" of the

             Amended Complaint to the extent that Defendant Muhtaseb is a former employee of the

             Law Offices of Jeffrey Lohman. Defendants deny knowledge or information sufficient to

             form a belief as to the remaining allegations in Paragraph "16" in the format alleged in

             the Amended Complaint and leave Plaintiff to its proofs with respect thereto.

     17-20. The Lohman Defendants neither admit nor deny the allegations contained in paragraphs

             "17" through "20" of the Amended Complaint, to the extent that the allegations are

             directed at individuals or entities other than the Lohman Defendants, and leave the

             Plaintiff to its proofs with respect thereto.




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 4 of 37 PageID# 858




     21.     There are no allegations to admit or deny in paragraph "21" of the Amended Complaint.

             To the extent there are implied or express allegations, they are denied as to the Lohman

             Defendants.

     22.     There are no allegations to admit or deny in paragraph "22" of the Amended Complaint.

             To the extent there are implied or express allegations, they are denied as to the Lohman

             Defendants.

     23.     There are no allegations to admit or deny in paragraph "23" of the Amended Complaint.

             To the extent there are implied or express allegations, they are denied as to the Lohman

             Defendants.

                                          Jurisdiction

      24-27. The Lohman Defendants neither admit nor deny the allegations contained in paragraphs

             "24" through "27" of the Amended Complaint, and refer questions of law to the Court

             with respect thereto.

                     FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

                                              NSL and the TCPA

     28.     The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "28" of the Amended Complaint, and refer questions of law to the Court with respect

             thereto.

     29.     The Lohman Defendants are without information sufficient to admit or deny the

             allegations in paragraph "29" of the Amended Complaint and therefore deny same and

             call for strict proof thereof.




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 5 of 37 PageID# 859




     30.     The Lohman Defendants are without information sufficient to admit or deny the

             allegations in paragraph "30" of the Amended Complaint and therefore deny same and

             call for strict proof thereof.

     31.     The Lohman Defendants are without information sufficient to admit or deny the

             allegations in paragraph "31" of the Amended Complaint and therefore deny same and

             call for strict proof thereof.

     32.     The Lohman Defendants are without information sufficient to admit or deny the

             allegations in paragraph "32" of the Amended Complaint and therefore deny same and

             call for strict proof thereof.

     33.     Paragraph "33" of the Amended Complaint contains legal conclusions to which no

             response is required. To the extent there are implied or express allegations against the

             Lohman Defendants, they are denied.

     34.     Paragraph "34" of the Amended Complaint contains legal conclusions to which no

             response is required. To the extent there are implied or express allegations against the

             Lohman Defendants, they are denied.

     35.     Paragraph "35" of the Amended Complaint contains legal conclusions to which no

             response is required. To the extent there are implied or express allegations against the

             Lohman Defendants, they are denied.

     36.     Paragraph "36" of the Amended Complaint contains legal conclusions to which no

             response is required. To the extent there are implied or express allegations against the

             Lohman Defendants, they are denied.




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 6 of 37 PageID# 860




     37.     Paragraph "37" of the Amended Complaint contains legal conclusions to which no

             response is required. To the extent there are implied or express allegations against the

             Lohman Defendants, they are denied.

     38.     The Lohman Defendants deny the allegations contained in paragraph "38" of the

             Amended Complaint, to the extent that they allege that the Lohman Defendants have

             undertaken any Scheme. The Lohman Defendants deny the remaining allegations

             contained in paragraph "38" of the Amended Complaint to the extent that they contain

             implied or express allegations against the Lohman Defendants.

     39.     The Lohman Defendants are without information sufficient to admit or deny the

             allegations in paragraph "39" of the Amended Complaint and therefore deny same and

             call for strict proof thereof.

     40.      Paragraph "40" of the Amended Complaint contains legal conclusions to which no

             response is required. To the extent there are implied or express allegations against the

             Lohman Defendants, they are denied.

     41.     The Lohman Defendants deny the allegations in paragraph "41" of the Amended

             Complaint.

     42.     The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "42" of the Amended Complaint, and refer questions of law to the court.

     43.     The Lohman Defendants deny the allegations in paragraph "43" of the Amended

             Complaint.

                                              The Scheme

     44-49. The Lohman Defendants deny the allegations contained in paragraphs "44" through "49"

             of the Amended Complaint, to the extent that allegations of wrongdoing are asserted




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 7 of 37 PageID# 861




             against the Lohman Defendants. The Lohman Defendants neither admit nor deny the

             allegations contained in paragraphs "44" through "49" of the Amended Complaint that

             are directed at individuals or entities other than the Lohman Defendants, and leave the

             parties to their proofs with respect thereto.



                                   “Debt Counseling” Companies

     50.     The Lohman Defendants deny the allegations contained in paragraph "50" of the

             Amended Complaint, to the extent that allegations of wrongdoing are asserted against the

             Lohman Defendants. The Lohman Defendants neither admit nor deny the allegations

             contained in paragraph "50" of the Amended Complaint to the extent that the allegations

             are directed at individuals or entities other than the Lohman Defendants, and leave the

             parties to their proofs with respect thereto.

     51.     The Lohman Defendants deny the allegations contained in paragraph "51" of the

             Amended Complaint, to the extent that allegations of wrongdoing are asserted against the

             Lohman Defendants. The Lohman Defendants neither admit nor deny the allegations

             contained in paragraph "51" of the Amended Complaint to the extent that the allegations

             are directed at individuals or entities other than the Lohman Defendants, and leave the

             parties to their proofs with respect thereto.

     52.     The Lohman Defendants deny the allegations contained in paragraph "52" of the

             Amended Complaint to the extent that they allege wrongdoing against the Lohman

             Defendants, and refer questions of law to the Court.

     53.      The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "53" of the Amended Complaint to the extent that the allegations are directed at




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 8 of 37 PageID# 862




             individuals or entities other than the Lohman Defendants, and leave the parties to their

             proofs with respect thereto.

     54-63. The Lohman Defendants deny the allegations contained in paragraphs "54" through "63"

             of the Amended Complaint, to the extent that allegations of wrongdoing are asserted

             against the Lohman Defendants. The Lohman Defendants neither admit nor deny the

             allegations contained in paragraphs "54" through "63" of the Amended Complaint to the

             extent that the allegations are directed at individuals or entities other than the Lohman

             Defendants, and leave the parties to their proofs with respect thereto.

     64.     The Lohman Defendants deny the allegations contained in paragraph "64" of the

             Amended Complaint to the extent that they allege wrongdoing against the Lohman

             Defendants, and refer questions of law to the Court. The Lohman Defendants neither

             admit nor deny the allegations contained in paragraph "64" of the Amended Complaint to

             the extent that the allegations are directed at individuals or entities other than the

             Lohman Defendants, and leave the parties to their proofs with respect thereto.

     65.     The Lohman Defendants deny the allegations as pled in paragraph "65" of the Amended

             Complaint, to the extent that it provides quotations from purported witness testimony on

             recorded telephone lines, but fails to identify the names of the alleged speakers; fails to

             provide the dates/times of the alleged utterances, and fails to provide citations and/or

             exhibits supporting same. To the extent that the Plaintiff alleges wrongdoing against the

             Lohman Defendants in paragraph "65" of the Amended Complaint, the Lohman

             Defendants deny said allegations.

     66 - 67. The Lohman Defendants deny the allegations contained in paragraphs "66" and "67" of

             the Amended Complaint, to the extent that allegations of wrongdoing are asserted against




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 9 of 37 PageID# 863




             the Lohman Defendants. The Lohman Defendants neither admit nor deny the allegations

             contained in paragraphs "66" and "67" of the Amended Complaint to the extent that the

             allegations are directed at individuals or entities other than the Lohman Defendants, and

             leave the parties to their proofs with respect thereto.



     68.     The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "68" of the Amended Complaint to the extent that the allegations are directed at

             individuals or entities other than the Lohman Defendants, and leave the parties to their

             proofs with respect thereto.

     69-70. The Lohman Defendants deny the allegations contained in paragraphs "69" and "70" of

             the Amended Complaint, to the extent that allegations of wrongdoing are asserted against

             the Lohman Defendants. The Lohman Defendants neither admit nor deny the allegations

             contained in paragraphs "69" and "70" of the Amended Complaint to the extent that the

             allegations are directed at individuals or entities other than the Lohman Defendants, and

             leave the parties to their proofs with respect thereto.

                                            Mize Defendants

      71-77. The Lohman Defendants deny the allegations contained in paragraphs "71" through "77"

             of the Amended Complaint, to the extent that allegations of wrongdoing are asserted

             against the Lohman Defendants. The Lohman Defendants neither admit nor deny the

             allegations contained in paragraphs "71" through "77" of the Amended Complaint to the

             extent that the allegations are directed at individuals or entities other than the Lohman

             Defendants, and leave the parties to their proofs with respect thereto.

                                         Lohman Defendants




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 10 of 37 PageID# 864




     78-80. The Lohman Defendants deny the allegations contained in paragraphs "78" through "80"

             of the Amended Complaint, to the extent that allegations of wrongdoing are asserted

             against the Lohman Defendants. The Lohman Defendants neither admit nor deny the

             allegations contained in paragraphs "78" through "80" of the Amended Complaint to the

             extent that the allegations are directed at individuals or entities other than the Lohman

             Defendants, and leave the parties to their proofs with respect thereto.

     81.     The Lohman Defendants deny the allegations contained in paragraph "81" of the

             Amended Complaint. The Lohman Defendants refer questions of law to the Court.

     82.     The Lohman Defendants deny the allegations contained in paragraph "82" of the

             Amended Complaint, to the extent that allegations of wrongdoing are asserted against the

             Lohman Defendants. The Lohman Defendants neither admit nor deny the allegations

             contained in paragraph "82" of the Amended Complaint to the extent that the allegations

             are directed at individuals or entities other than the Lohman Defendants, and leave the

             parties to their proofs with respect thereto.

     83.     The Lohman Defendants admit the allegations contained in paragraph "83" of the

             Amended Complaint. To the extent there are implied or express allegations that the

             Lohman Defendants have undertaken any Scheme, they are denied.

                                  Role of the Attorney Defendants

     84-85. The Lohman Defendants neither admit nor deny the allegations contained in paragraphs

             "84" and "85" of the Amended Complaint to the extent that the allegations are directed

             at individuals or entities other than the Lohman Defendants, and leave the parties to their

             proofs with respect thereto.




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 11 of 37 PageID# 865




     86.     The Lohman Defendants deny the allegations contained in Paragraph 86 of the Amended

             Complaint.

     87.     The Lohman Defendants deny the allegations contained in Paragraph "87" of the

             Amended Complaint.

     88-91. The Lohman Defendants neither admit nor deny the allegations contained in paragraphs

             "88" through "91" of the Amended Complaint to the extent that the allegations are

             directed at individuals or entities other than the Lohman Defendants, and leave the

             parties to their proofs with respect thereto.

     92-93. The Lohman Defendants deny the allegations contained in paragraphs "92" and "93" of

             the Amended Complaint, to the extent that allegations of wrongdoing are asserted against

             the Lohman Defendants. The Lohman Defendants neither admit nor deny the allegations

             contained in paragraphs "92" and "93" of the Amended Complaint to the extent that the

             allegations are directed at individuals or entities other than the Lohman Defendants, and

             leave the parties to their proofs with respect thereto. The Lohman Defendants refer

             questions of law, and mixed questions of law and fact, to the court.

     94-97. The Lohman Defendants deny the allegations contained in paragraphs "92" through "97"

            of the Amended Complaint.

                                  Cases Exemplifying the Scheme

     98 -110. The Lohman Defendants deny the allegations contained in paragraphs "98" through

             "110" of the Amended Complaint, to the extent that allegations of wrongdoing are

             asserted against the Lohman Defendants. The Lohman Defendants neither admit nor

             deny the allegations contained in paragraphs "98" through "110" of the Amended

             Complaint to the extent that the allegations are directed at individuals or entities other




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 12 of 37 PageID# 866




             than the Lohman Defendants, and leave the parties to their proofs with respect thereto.

             The Lohman Defendants refer questions of law, and mixed questions of law and fact, to

             the court.

     111.    The Lohman Defendants deny the allegations contained in paragraph "111" of the

             Amended Complaint, to the extent that allegations of wrongdoing are asserted against the

             Lohman Defendants. The Lohman Defendants neither admit nor deny the allegations

             contained in paragraph "111" of the Amended Complaint to the extent that the

             allegations are directed at individuals or entities other than the Lohman Defendants, and

             leave the parties to their proofs with respect thereto.

     112.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "112" of the Amended Complaint to the extent that the allegations are directed at

             individuals or entities other than the Lohman Defendants, and leave the parties to their

             proofs with respect thereto.

     113.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "113" of the Amended Complaint to the extent that the allegations are directed at

             individuals or entities other than the Lohman Defendants, and leave the parties to their

             proofs with respect thereto.

     114-119. The Lohman Defendants deny the allegations contained in paragraphs "114" through

             "119" of the Amended Complaint, to the extent that allegations of wrongdoing are

             asserted against the Lohman Defendants. The Lohman Defendants neither admit nor

             deny the allegations contained in paragraphs "114" through "119" of the Amended

             Complaint to the extent that the allegations are directed at individuals or entities other

             than the Lohman Defendants, and leave the parties to their proofs with respect thereto.




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 13 of 37 PageID# 867




             The Lohman Defendants neither admit nor deny the allegations contained in paragraphs

             "114" through "119" that quote language in unauthenticated, inadmissible documents,

             but refer the court to the documents referenced therein.

                                                 D.D.

     120-130. The Lohman Defendants deny the allegations contained in paragraphs "120" through

             "130" of the Amended Complaint, to the extent that allegations of wrongdoing are

             asserted against the Lohman Defendants. The Lohman Defendants neither admit nor

             deny the allegations contained in paragraphs "120" through "130" of the Amended

             Complaint to the extent that the allegations are directed at individuals or entities other

             than the Lohman Defendants, and leave the parties to their proofs with respect thereto.

     131.    The Lohman Defendants admit the allegations contained in paragraph "131" of the

             Amended Complaint only to the extent that D.D. signed a retainer agreement with the

             Lohman Defendants. The Lohman Defendants deny the remaining allegations contained

             in paragraph "131" of the Amended Complaint.

     132-136. The Lohman Defendants deny the allegations contained in paragraphs "132" through

             "136" of the Amended Complaint, to the extent that allegations of wrongdoing are

             asserted against the Lohman Defendants. The Lohman Defendants neither admit nor

             deny the allegations contained in paragraphs "132" through "136" of the Amended

             Complaint to the extent that the allegations are directed at individuals or entities other

             than the Lohman Defendants, and leave the parties to their proofs with respect thereto.

     137.    The Lohman Defendants admit the allegations contained in paragraph "137" of the

             Amended Complaint only to the extent that it is alleged that the Lohman Defendants

             entered an appearance as counsel for D.D. The Lohman Defendants neither admit nor




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 14 of 37 PageID# 868




             deny the allegations contained in paragraph "137" of the Amended Complaint to the

             extent that the allegations are directed at individuals or entities other than the Lohman

             Defendants, and leave the parties to their proofs with respect thereto.

     138.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             “138” of the Amended Complaint, but refer the Court to the documents referenced

             therein.

    139.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

            "139" of the Amended Complaint to the extent that the allegations are directed at

            individuals or entities other than the Lohman Defendants, and leave the parties to their

            proofs with respect thereto. The Lohman Defendants deny the allegations contained in

            paragraph "139" of the Amended Complaint, to the extent that allegations of wrongdoing

            are asserted against the Lohman Defendants.

                                                  E.A.

     140-146. The Lohman Defendants neither admit nor deny the allegations contained in

             paragraphs "140" through "146" of the Amended Complaint to the extent that the

             allegations are directed at individuals or entities other than the Lohman Defendants, and

             leave the parties to their proofs with respect thereto.

     147.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "147" of the Amended Complaint to the extent that the allegations are directed at

             individuals or entities other than the Lohman Defendants, and leave the parties to their

             proofs with respect thereto. The Lohman Defendants deny the allegations contained in

             paragraph "147" of the Amended Complaint, to the extent that allegations of wrongdoing

             are asserted against the Lohman Defendants.




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 15 of 37 PageID# 869




     148-152. The Lohman Defendants neither admit nor deny the allegations contained in

             paragraphs "148" through "152" of the Amended Complaint to the extent that the

             allegations are directed at individuals or entities other than the Lohman Defendants, and

             leave the parties to their proofs with respect thereto.

     153-157. The Lohman Defendants neither admit nor deny the allegations contained in

             paragraphs "153" through "155" of the Amended Complaint to the extent that the

             allegations are directed at individuals or entities other than the Lohman Defendants, and

             leave the parties to their proofs with respect thereto. The Lohman Defendants deny the

             allegations contained in paragraphs "153" through "157" of the Amended Complaint, to

             the extent that allegations of wrongdoing are asserted against the Lohman Defendants.

     158.    The Lohman Defendants admit the allegations contained in paragraph "158" of the

             Amended Complaint.

     159.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "159" of the Amended Complaint to the extent that the allegations are directed at

             individuals or entities other than the Lohman Defendants, and leave the parties to their

             proofs with respect thereto. The Lohman Defendants deny the allegations contained in

             paragraph "159" of the Amended Complaint, to the extent that allegations of wrongdoing

             are asserted against the Lohman Defendants.

     160.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "160" of the Amended Complaint to the extent that the allegations are directed at

             individuals or entities other than the Lohman Defendants, and leave the parties to their

             proofs with respect thereto.




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 16 of 37 PageID# 870




     161-163. The Lohman Defendants neither admit nor deny the allegations contained in

             paragraphs "161" through "163" of the Amended Complaint to the extent that the

             allegations are directed at individuals or entities other than the Lohman Defendants, and

             leave the parties to their proofs with respect thereto. The Lohman Defendants deny the

             allegations contained in paragraph "161" to "163" of the Amended Complaint, to the

             extent that allegations of wrongdoing are asserted against the Lohman Defendants.

                                             Shanna Helvey

     164.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "164" of the Amended Complaint to the extent that the allegations are directed at

             individuals or entities other than the Lohman Defendants, and leave the parties to their

             proofs with respect thereto.

     165.    The Lohman Defendants deny the allegations contained in paragraph "165" of the

             Amended Complaint.

     166.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "166" of the Complaint, but refer the court to the documents referenced therein.

     167.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "167" of the Amended Complaint, but refer the court to the document referenced therein.

     168-171. The Lohman Defendants neither admit nor deny the allegations contained in

             paragraphs "168" through "171" of the Amended Complaint to the extent that the

             allegations are directed at or relate to individuals or entities other than the Lohman

             Defendants, and leave the parties to their proofs with respect thereto. The Lohman

             Defendants deny the allegations contained in paragraph "168" to "171" of the Amended




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 17 of 37 PageID# 871




             Complaint, to the extent that allegations of wrongdoing are asserted against the Lohman

             Defendants.

     172. The Lohman Defendants deny the allegations contained in paragraph "172" of the

            Amended Complaint.

     173.    The Lohman Defendants deny the allegations contained in paragraph "173" of the

            Amended Complaint.

                                                        L.L.

     174.     The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "174" of the Amended Complaint to the extent that the allegations are directed at or

             relate to individuals or entities other than the Lohman Defendants, and leave the parties

             to their proofs with respect thereto.

     175.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "175" of the Amended Complaint, but refer the court to the deposition transcript

             referenced therein.

     176-184. The Lohman Defendants neither admit nor deny the allegations contained in

             paragraphs "176" through "184" of the Amended Complaint to the extent that the

             allegations are directed at or relate to individuals or entities other than the Lohman

             Defendants, and leave the parties to their proofs with respect thereto.

     185-186. The Lohman Defendants neither admit nor deny the allegations contained in

             paragraphs "185" to "186" of the Amended Complaint to the extent that the allegations

             are directed at or relate to individuals or entities other than the Lohman Defendants, and

             leave the parties to their proofs with respect thereto. The Lohman Defendants neither




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 18 of 37 PageID# 872




             admit nor deny the allegations contained in paragraphs "185" to "186" relating to a

             deposition transcript, and refer the Court to the document reference therein.

     187.    The Lohman Defendants deny the allegations contained in paragraph "187" of the

             Amended Complaint.

     188.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "188" of the Amended Complaint to the extent that the allegations are directed at or

             relate to individuals or entities other than the Lohman Defendants, and leave the parties

             to their proofs with respect thereto. The Lohman Defendants neither admit nor deny the

             allegations contained in paragraph "188" of the Amended Complaint relating to a

             deposition transcript, and refer the Court to the document reference therein. The Lohman

             Defendants deny the allegations in paragraph "188" of the Amended Complaint to the

             extent that it alleges any wrongdoing on behalf of the Lohman Defendants.

     189.    The Lohman Defendants deny the allegations contained in paragraph "189" of the

             Amended Complaint.

     190.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "190" of the Amended Complaint to the extent that the allegations are directed at or

             relate to individuals or entities other than the Lohman Defendants, and leave the parties

             to their proofs with respect thereto.

                                                     J.S.

     191-197. The Lohman Defendants neither admit nor deny the allegations contained in

             paragraphs "191" through "197" of the Amended Complaint to the extent that the

             allegations are directed at or relate to individuals or entities other than the Lohman

             Defendants, and leave the parties to their proofs with respect thereto.




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 19 of 37 PageID# 873




     198.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "198" of the Amended Complaint to the extent that the allegations are directed at or

             relate to individuals or entities other than the Lohman Defendants, and leave the parties

             to their proofs with respect thereto. The Lohman Defendants deny the allegations in

             paragraph "198" of the Amended Complaint to the extent that it alleges any wrongdoing

             on behalf of the Lohman Defendants.

     199.    The Lohman Defendants deny the allegations contained in paragraph "199" of the

             Amended Complaint.

     200.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "200" of the Amended Complaint to the extent that the allegations are directed at or

             relate to individuals or entities other than the Lohman Defendants, and leave the parties

             to their proofs with respect thereto. The Lohman Defendants deny the allegations in

             paragraph "200" of the Amended Complaint to the extent that it alleges any wrongdoing

             on behalf of the Lohman Defendants.

     201.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "201" of the Amended Complaint to the extent that the allegations are directed at or

             relate to individuals or entities other than the Lohman Defendants, and leave the parties

             to their proofs with respect thereto.

     202.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "202" of the Amended Complaint, and rather refer the court to the documents referenced

             therein.




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 20 of 37 PageID# 874




     203.     The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "203" of the Amended Complaint, and rather refer the court to the documents referenced

             therein.

     204.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "204" of the Amended Complaint, and rather refer the court to the documents referenced

             therein.

     205.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "205" of the Amended Complaint to the extent that the allegations are directed at or

             relate to individuals or entities other than the Lohman Defendants, and leave the parties

             to their proofs with respect thereto. The Lohman Defendants neither admit nor deny the

             allegations in paragraph "205" of the Amended Complaint to the extent that it purports to

             paraphrase deposition testimony, and rather refers the Court to the deposition transcript

             referenced therein.

     206.    The Lohman Defendants deny the allegations in paragraph "206" of the Amended

             Complaint to the extent that it alleges any wrongdoing on behalf of the Lohman

             Defendants. The Lohman Defendants neither admit nor deny the allegations in paragraph

             "206" of the Amended Complaint to the extent that it purports to paraphrase deposition

             testimony, and rather refers the Court to the deposition transcript referenced therein.

     207.    The Lohman Defendants deny the allegations contained in paragraph "207" of the

             Amended Complaint.

     208.    The Lohman Defendants neither admit nor deny the allegations in paragraph "208" of the

             Amended Complaint to the extent that it purports to paraphrase a settlement agreement,

             and rather refers the Court to the deposition transcript referenced therein. The Lohman




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 21 of 37 PageID# 875




             Defendants deny the remaining allegations in paragraph "208" of the Amended

             Complaint.

                                                K.W.

     209-217. The Lohman Defendants neither admit nor deny the allegations contained in

             paragraphs "209" through "217" of the Amended Complaint to the extent that the

             allegations are directed at or relate to individuals or entities other than the Lohman

             Defendants, and leave the parties to their proofs with respect thereto.

     218.    The Lohman Defendants deny the allegations contained in paragraph "218" of the

             Amended Complaint.

     219.    The Lohman Defendants admit the allegations contained in paragraph "219" of the

             Amended Complaint.

     220.    The Lohman Defendants deny the allegations contained in paragraph "220" of the

             Amended Complaint.

     221.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "221" of the Amended Complaint to the extent that the allegations are directed at or

             relate to individuals or entities other than the Lohman Defendants, and leave the parties

             to their proofs with respect thereto. The Lohman Defendants deny the remainder of the

             allegations contained in paragraph "221".

     222.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "222" of the Amended Complaint to the extent that the allegations are directed at or

             relate to individuals or entities other than the Lohman Defendants, and leave the parties

             to their proofs with respect thereto. The Lohman Defendants deny the remainder of the

             allegations contained in paragraph "222".




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 22 of 37 PageID# 876




     223.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "223" of the Amended Complaint to the extent that the relate to arbitration documents,

             and refer the court to the documents referenced therein. The Lohman Defendants deny

             the remainder of the allegations contained in paragraph "223" of the Amended

             Complaint.

     224.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "224" of the Amended Complaint, and refer the court to the document referenced therein.

     225.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "225" of the Amended Complaint, and refer the court to the documents and deposition

             transcript referenced therein.

     226.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "226" of the Amended Complaint, and refer the court to the document referenced therein.

     227.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "227" of the Amended Complaint, to the extent that it purports to paraphrase a settlement

             agreement, and refer the court to the document referenced therein. The Lohman

             Defendants deny the remainder of the allegations contained in paragraph "227" of the

             Amended Complaint.

                                                       A.C.

     228-237. The Lohman Defendants neither admit nor deny the allegations contained in

             paragraphs "228" through "237" of the Amended Complaint to the extent that the

             allegations are directed at or relate to individuals or entities other than the Lohman

             Defendants, and leave the parties to their proofs with respect thereto.




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 23 of 37 PageID# 877




     238.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "227" of the Amended Complaint, and refer the court to the document referenced therein.

     239.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "239" of the Amended Complaint, and refer the court to the documents and deposition

             transcript referenced therein.

     240.    The Lohman Defendants deny the allegations contained in paragraph "240" of the

             Amended Complaint.

     241.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "241" of the Amended Complaint, to the extent that it purports to paraphrase a settlement

             agreement, and refer the court to the document referenced therein.

                          Further Allegations of Racketeering Activity

     242.    The Lohman Defendants deny the allegations contained in paragraph "242" of the

             Amended Complaint.

     243.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "243" of the Amended Complaint to the extent that the allegations are directed at or

             relate to individuals or entities other than the Lohman Defendants, and leave the parties

             to their proofs with respect thereto.

     244.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "244" of the Amended Complaint to the extent that the allegations are directed at or

             relate to individuals or entities other than the Lohman Defendants, and leave the parties

             to their proofs with respect thereto.

     245.    The Lohman Defendants deny the allegations contained in paragraph "245" of the

             Amended Complaint that are directed at the Lohman Defendants. The Lohman




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 24 of 37 PageID# 878




             Defendants neither admit nor deny the allegations contained in paragraph "245" of the

             Amended Complaint to the extent that the allegations are directed at or relate to

             individuals or entities other than the Lohman Defendants, and leave the parties to their

             proofs with respect thereto.

     246.    The Lohman Defendants deny the allegations contained in paragraph "246" of the

             Amended Complaint relating to the Lohman Defendants. The Lohman Defendants

             neither admit nor deny the allegations contained in paragraph "246" of the Amended

             Complaint to the extent that the allegations are directed at or relate to individuals or

             entities other than the Lohman Defendants, and leave the parties to their proofs with

             respect thereto.

     247.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "247" of the Amended Complaint to the extent that the allegations are directed at or

             relate to individuals or entities other than the Lohman Defendants, and leave the parties

             to their proofs with respect thereto.

     248.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "248" of the Amended Complaint to the extent that the allegations are directed at or

             relate to individuals or entities other than the Lohman Defendants, and leave the parties

             to their proofs with respect thereto.

     249.    The Lohman Defendants deny the allegations contained in paragraph "249" of the

             Amended Complaint relating to the Lohman Defendants. The Lohman Defendants

             neither admit nor deny the allegations contained in paragraph "249" of the Amended

             Complaint to the extent that the allegations are directed at or relate to individuals or




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 25 of 37 PageID# 879




             entities other than the Lohman Defendants, and leave the parties to their proofs with

             respect thereto.

     250.    The Lohman Defendants deny the allegations contained in paragraph "250" of the

             Amended Complaint relating to the Lohman Defendants. The Lohman Defendants

             neither admit nor deny the allegations contained in paragraph "250" of the Amended

             Complaint to the extent that the allegations are directed at or relate to individuals or

             entities other than the Lohman Defendants, and leave the parties to their proofs with

             respect thereto.

     251.    The Lohman Defendants deny the allegations contained in paragraph "251" of the

             Amended Complaint relating to the Lohman Defendants. The Lohman Defendants

             neither admit nor deny the allegations contained in paragraph "251" of the Amended

             Complaint to the extent that the allegations are directed at or relate to individuals or

             entities other than the Lohman Defendants, and leave the parties to their proofs with

             respect thereto.

     252.    The Lohman Defendants deny the allegations contained in paragraph "252" of the

             Amended Complaint relating to the Lohman Defendants. The Lohman Defendants

             neither admit nor deny the allegations contained in paragraph "252" of the Amended

             Complaint to the extent that the allegations are directed at or relate to individuals or

             entities other than the Lohman Defendants, and leave the parties to their proofs with

             respect thereto.

     253.    The Lohman Defendants deny the allegations contained in paragraph "253" of the

             Amended Complaint relating to the Lohman Defendants. The Lohman Defendants

             neither admit nor deny the allegations contained in paragraph "253" of the Amended




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 26 of 37 PageID# 880




             Complaint to the extent that the allegations are directed at or relate to individuals or

             entities other than the Lohman Defendants, and leave the parties to their proofs with

             respect thereto.

     254.    The Lohman Defendants deny the allegations contained in paragraph "254" of the

             Amended Complaint relating to the Lohman Defendants. The Lohman Defendants

             neither admit nor deny the allegations contained in paragraph "254" of the Amended

             Complaint to the extent that the allegations are directed at or relate to individuals or

             entities other than the Lohman Defendants, and leave the parties to their proofs with

             respect thereto.

                          RESPONSE TO THE FIRST CAUSE OF ACTION

     255. The Lohman Defendants repeat and incorporate paragraphs 1 through 254 above.

     256. The Lohman Defendants neither admit nor deny the allegations contained in paragraph

            "256" of the Amended Complaint, but refer questions of law to the court.

     257. The Lohman Defendants neither admit nor deny the allegations contained in paragraph

            "257" of the Amended Complaint, but refer questions of law to the court.

     258. The Lohman Defendants deny the allegations contained in paragraph "258" of the

            Amended Complaint, and refer questions of law to the court.

     259. The Lohman Defendants admit the allegations contained in paragraph "259" of the

            Amended Complaint.

     260.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "260" of the Amended Complaint to the extent that the allegations are directed at or

             relate to individuals or entities other than the Lohman Defendants, and leave the parties

             to their proofs with respect thereto.




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 27 of 37 PageID# 881




     261.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "261" of the Amended Complaint to the extent that the allegations are directed at or

             relate to individuals or entities other than the Lohman Defendants, and leave the parties

             to their proofs with respect thereto.

     262.    The Lohman Defendants deny the allegations contained in paragraph "262" of the

             Amended Complaint as they relate to the Lohman Defendants. The Lohman Defendants

             neither admit nor deny the allegations contained in paragraph "262" of the Amended

             Complaint to the extent that the allegations are directed at or relate to individuals or

             entities other than the Lohman Defendants, and leave the parties to their proofs with

             respect thereto.

     263.    The Lohman Defendants deny the allegations contained in paragraph "263" of the

             Amended Complaint as they relate to the Lohman Defendants. The Lohman Defendants

             neither admit nor deny the allegations contained in paragraph "263" of the Amended

             Complaint to the extent that the allegations are directed at or relate to individuals or

             entities other than the Lohman Defendants, and leave the parties to their proofs with

             respect thereto.

     264.    The Lohman Defendants deny the allegations contained in paragraph "264" of the

             Amended Complaint.

     265.    The Lohman Defendants deny the allegations contained in paragraph "265" of the

             Amended Complaint.

     266.    The Lohman Defendants deny the allegations contained in paragraph "266" of the

             Amended Complaint.




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 28 of 37 PageID# 882




     267.    The Lohman Defendants deny the allegations contained in paragraph "267" of the

             Amended Complaint.

     268.    The Lohman Defendants deny the allegations contained in paragraph "268" of the

             Amended Complaint.



                          RESPONSE TO SECOND CAUSE OF ACTION

     269.    The Lohman Defendants repeat and incorporate paragraphs 1 through 268 above.

     270.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "270" of the Amended Complaint, but refer questions of law to the court.

     271. The Lohman Defendants neither admit nor deny the allegations contained in paragraph

            "271" of the Amended Complaint, but refer questions of law to the court.

     272. The Lohman Defendants deny the allegations contained in paragraph "272" of the

            Amended Complaint.

     273. The Lohman Defendants admit the allegations contained in paragraph "273" of the

            Amended Complaint.

     274.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "274" of the Amended Complaint to the extent that the allegations are directed at or

             relate to individuals or entities other than the Lohman Defendants, and leave the parties

             to their proofs with respect thereto.

     275.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "275" of the Amended Complaint to the extent that the allegations are directed at or

             relate to individuals or entities other than the Lohman Defendants, and leave the parties

             to their proofs with respect thereto.




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 29 of 37 PageID# 883




     276.    The Lohman Defendants deny the allegations contained in paragraph "276" of the

             Amended Complaint as they relate to the Lohman Defendants. The Lohman Defendants

             neither admit nor deny the allegations contained in paragraph "276" of the Amended

             Complaint to the extent that the allegations are directed at or relate to individuals or

             entities other than the Lohman Defendants, and leave the parties to their proofs with

             respect thereto.

     277.    The Lohman Defendants deny the allegations contained in paragraph "277" of the

             Amended Complaint as they relate to the Lohman Defendants. The Lohman Defendants

             neither admit nor deny the allegations contained in paragraph "277" of the Amended

             Complaint to the extent that the allegations are directed at or relate to individuals or

             entities other than the Lohman Defendants, and leave the parties to their proofs with

             respect thereto.

     278.    The Lohman Defendants deny the allegations contained in paragraph "278" of the

             Amended Complaint.

     279.    The Lohman Defendants deny the allegations contained in paragraph "279" of the

             Amended Complaint.

                          RESPONSE TO SECOND CAUSE OF ACTION

     280.    The Lohman Defendants repeat and incorporate paragraphs 1 through 279 above.

     281.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "281" of the Amended Complaint, but refer questions of law to the court.

     282. The Lohman Defendants neither admit nor deny the allegations contained in paragraph

            "282" of the Amended Complaint, but refer questions of law to the court.




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 30 of 37 PageID# 884




     283. The Lohman Defendants deny the allegations contained in paragraph "283" of the

            Amended Complaint.

     284.    The Lohman Defendants deny the allegations contained in paragraph "284" of the

             Amended Complaint.

     285.    The Lohman Defendants deny the allegations contained in paragraph "285" of the

             Amended Complaint.

     286.    The Lohman Defendants deny the allegations contained in paragraph "286" of the

             Amended Complaint.

     287.    The Lohman Defendants deny the allegations contained in paragraph "287" of the

             Amended Complaint.

     288.    The Lohman Defendants deny the allegations contained in paragraph "288" of the

             Amended Complaint.

     289.    The Lohman Defendants deny the allegations contained in paragraph "289" of the

             Amended Complaint.

     290. The Lohman Defendants deny the allegations contained in paragraph "290" of the

            Amended Complaint.

                          RESPONSE TO FOURTH CAUSE OF ACTION

     291.    The Lohman Defendants repeat and incorporate paragraphs 1 through 290 above.

     292.    The Lohman Defendants deny the allegations contained in paragraph "292" of the

             Amended Complaint.

     293. The Lohman Defendants deny the allegations contained in paragraph "293" of the

            Amended Complaint.




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 31 of 37 PageID# 885




     294. The Lohman Defendants deny the allegations contained in paragraph "294" of the

            Amended Complaint.

                          RESPONSE TO FIFTH CAUSE OF ACTION

     295.    The Lohman Defendants repeat and incorporate paragraphs 1 through 294 above.

     296.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "296" of the Amended Complaint, but refer the court to the documents referenced therein

             and refer questions of law to the court.

     297.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "297" of the Amended Complaint, but refer the court to the documents referenced therein

             and refer questions of law to the court.

     298.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "298" of the Amended Complaint to the extent that the allegations are directed at or

             relate to individuals or entities other than the Lohman Defendants, and leave the parties

             to their proofs with respect thereto.

     299.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "299" of the Amended Complaint to the extent that the allegations are directed at or

             relate to individuals or entities other than the Lohman Defendants, and leave the parties

             to their proofs with respect thereto. The Lohman Defendants deny any allegations in

             paragraph "299" of the Amended Complaint that pertain to the Lohman Defendants.

     300.    The Lohman Defendants neither admit nor deny the allegations contained in paragraph

             "300" of the Amended Complaint to the extent that the allegations are directed at or

             relate to individuals or entities other than the Lohman Defendants, and leave the parties




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 32 of 37 PageID# 886




             to their proofs with respect thereto. The Lohman Defendants deny any allegations in

             paragraph "300" of the Amended Complaint that pertain to the Lohman Defendants.

     301.    The Lohman Defendants deny the allegations contained in paragraph "301" of the

             Amended Complaint.

     302. The Lohman Defendants deny the allegations contained in paragraph "302" of the

            Amended Complaint.

     WHEREFORE, the Lohman Defendants deny any allegations of wrongdoing and respectfully

            request that this court dismiss this case against the Lohman Defendants in its entirety.

                                    FIRST AFFIRMATIVE DEFENSE

     303.         Plaintiff, Navient Solutions, LLC, lacks the requisite standing to bring this lawsuit

                  because it does not own the debt that is an essential aspect of this case and is the

                  primary component of its allegations of damages.

                                SECOND AFFIRMATIVE DEFENSE

     304.         Plaintiff's civil RICO claims are barred because the Plaintiff failed to allege sufficient

                  actual allegations to state a claim that the Answering Defendant was part of an

                  enterprise" as required to in order to sufficiently plead a civil RICO claim.

                                 THIRD AFFIRMATIVE DEFENSE

     305.         Plaintiff's civil RICO claim is barred because the alleged enterprise was not an

                  "entity" separate form the named defendants who allegedly engaged in unlawful

                  activity.

                                FOURTH AFFIRMATIVE DEFENSE

     306.         Plaintiff's claims are time-barred by the applicable statute of limitations.




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 33 of 37 PageID# 887




                                    FIFTH AFFIRMATIVE DEFENSE

     307.         Plaintiff is estopped from asserting claims regarding damages, because any damages

                  sustained as a result of the facts at issue in this case are a result its own illegal

                  conduct, including but not limited to violating the TCPA and other statutes governing

                  debt collection.

                                    SIXTH AFFIRMATIVE DEFENSE

     308.         Plaintiff's claims are barred pursuant to the doctrine of unclean hands.

                               SEVENTH AFFIRMATIVE DEFENSE

     309.         Plaintiff's fraud claims are barred because they are predicated upon opinion and lack

                  any factual basis.

                                EIGHTH AFFIRMATIVE DEFENSE

     310.         Plaintiff failed to mitigate its damages, and as such, plaintiff's recovery in this matter,

                  if any, must be offset due to it’s a failure to mitigate.


                                    NINTH AFFIRMATIVE DEFENSE

     311.         Plaintiff failed to state a claim upon which relief can be granted.


                                    TENTH AFFIRMATIVE DEFENSE

     312.         Plaintiff's claims are barred in whole or in part because any damages were caused by

                  other parties or non-partiers for whom the Lohman Defendants lacks control and/or

                  responsibility.

                               ELEVENTH AFFIRMATIVE DEFENSE

     313.         Plaintiff's claims are barred in whole or in part because any damages were caused by

                  Plaintiff's own actions.




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 34 of 37 PageID# 888




                                TWELFTH AFFIRMATIVE DEFENSE

     314.         Plaintiff's claims are barred in whole or in part because the conduct of the Lohman

                  Defendants that Plaintiff complained of in the Amended Complaint was lawful and

                  with legal justification.

                               THIRTEENTH AFFIRMATIVE DEFENSE

     315.         The Lohman Defendants did not initiate, induce or conspire with any of the other

                  defendants or any other person to engage in a pattern of activity for the purposes of

                  fraudulently extracting settlements from Plaintiff or to conduct costly litigation, and

                  therefore, Plaintiff cannot recover on its civil RICO and conspiracy claims.

                               FOURTEENTH AFFIRMATIVE DEFENSE

     316.         Even if the Plaintiff could present evidence sufficient to establish the truth

                  of the allegations outlined in the Amended Complaint, Plaintiff's case is

                  unsustainable because Navient Solutions, LLC, has not suffered any damages as a

                  result of the alleged wrongdoing, because Navient Solutions LLC does not own the

                  debt that provides the basis for the damages allegations in this case.

                               FIFTEENTH AFFIRMATIVE DEFENSE

     317.         Plaintiff's claims are barred in whole or in part pursuant to the doctrine of laches.

                               SIXTEENTH AFFIRMATIVE DEFENSE

     318.         Plaintiff's claims are barred in whole or in part as a result of intervening and/or

                  superseding facts, including but not limited to, Navient Solutions, LLC willfully and

                  knowingly violated the Telephone Consumer Protection Act ("TCPA") and other

                  federal statues, and caused its own damages which otherwise could have been

                  prevented.




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 35 of 37 PageID# 889




                           SEVENTEENTH AFFIRMATIVE DEFENSE

     319.         Plaintiff's claims are barred because Plaintiff had the opportunity to litigate the issues

                  in this case in previous matters, failed to do so, and is now estopped from bringing

                  said claims.

                               EIGHTEENTH AFFIRMATIVE DEFENSE

     320.         Plaintiff's claims fail as a matter of law because Plaintiff failed to allege that Plaintiff

                  relied on the alleged representations made by the Lohman Defendants.

            AS AND FOR ANSWERING DEFENDANT'S FIRST COUNTER-CLAIM
                                (Abuse of Process)

     321.         The Lohman Defendants repeats and incorporates paragraphs "1" through "320"

                  above.

     322.         By their acts, Plaintiff has committed the tort of abuse of process by suing the

                  Lohman Defendants for an improper purpose and in bad faith.

     323.         Plaintiff intentionally and maliciously instituted this civil action against the Lohman

                  Defendants to harass and victimize the Answering Defendant, as retribution because

                  Answering Defendant previously filed and litigated valid TCPA claims against the

                  Plaintiff.

     324.         Plaintiff has no probable cause to bring this civil action against the Lohman

                  Defendants.

     325.         Plaintiff knowingly made false and improper allegations against Lohman Defendants

                  in the Amended Complaint, with the intent to harass the Answering Defendant and

                  deter the Lohman Defendants from assisting clients in bringing valid law suits against

                  Plaintiff for its willful violation of federal collection statutes.




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 36 of 37 PageID# 890




     326.         Lohman Defendants is entitled to damages for attorneys' fees and costs accrued to

                  date, irreparable reputational damage; emotional distress damages; and such other

                  and further relief as this Court deems just and proper.

         WHEREFORE, Lohman Defendants respectfully requests that this Court dismiss this case as

 against the Answering Defendant in its entirety together with costs and disbursements herein.



         Dated: September 12, 2019

                                                Respectfully submitted,



                                                /s/ Dana C. Withers
                                               Michelle Arbitrio, pro hac vice
                                               Dana C. Withers
                                               WOOD, SMITH, HENNING & BERMAN LLP
                                               685 3rd Avenue, 18th Floor
                                               New York, New York 10017
                                               212-999-7100

                                               Attorneys for The Lohman Defendants




 LEGAL:11022-0007/12728483.1
Case 1:19-cv-00461-LMB-TCB Document 48 Filed 09/12/19 Page 37 of 37 PageID# 891




                                    CERTIFICATE OF SERVICE

         I hereby certify that on September 12, 2019 a true copy of the foregoing ANSWER was

 filed electronically with the Clerk of Court using the CM/ECF system, which will send a notification

 of such filing to the following:

         Whitney A. Fore
         Jeffrey Robin Hamlin
         Ifrah PLLC
         1717 Pennsylvania Avenue NW
         Suite 650
         Washington, DC 20006
         202-524-4160
         Fax: 202-524-4141
         Counsel for Plaintiff


                                                     /s/ Dana C. Withers
                                                    Michelle Arbitrio, pro hac vice
                                                    Dana C. Withers
                                                    WOOD, SMITH, HENNING &
                                                    BERMAN LLP
                                                    685 3rd Avenue, 18th Floor
                                                    New York, New York 10017
                                                    212-999-7100

                                                    Attorneys for The Lohman Defendants




 LEGAL:11022-0007/12728483.1
